J-S39041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    J.T.                                       :
                                               :
                       Appellant               :   No. 1720 EDA 2019

          Appeal from the Judgment of Sentence Entered June 7, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0009744-2017


BEFORE: LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED SEPTEMBER 21, 2020

           In related cases, J.T. (J.T.) appeals from the judgment of sentence

imposed following his conviction in the Court of Common Pleas of Philadelphia

County (trial court) of two counts each of unlawful contact with a minor,

endangering the welfare of a child, corruption of a minor, aggravated indecent

assault of a person less than 13 years of age, rape of a child and involuntary




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S39041-20


deviate sexual intercourse1 at docket numbers CP-51-CR-0009744-2017 and

CP-51-CR-0009745-2017.2 We affirm.

                                               I.

       J.T.’s conviction arises from his long-term sexual abuse of his two

biological daughters, M.T. and L.T. The victims’ testimony at trial showed that

they lived with J.T. and their three brothers for seven years after they were

removed from the care of their mother because of physical abuse in her home.

At J.T.’s residence, M.T. and L.T shared a bedroom, their brothers shared a

second bedroom and J.T. slept in the main bedroom. M.T. testified that her

father repeatedly raped her starting from when she was eight or nine years

old until she was 14 years old. M.T. described the first sexual encounter as

happening in J.T.’s bedroom while her siblings were asleep. J.T. touched her

breasts and vagina before performing oral sex on her and anally penetrating

her. J.T. continued to rape her multiple times per month over the course of

several years in his bedroom with the door closed while her siblings were

asleep or out of the house. M.T. explained that she did not tell anyone about



____________________________________________


1  18 Pa.C.S. §§ 6318, 4304, 6301, 3125(a)(7), 3121(c) and 3123,
respectively.

2 Initials are used to denote the names of most of the individuals in this
Memorandum to protect the identity of the minor children. See Superior Court
I.O.P. 424(A). We have issued a nearly identical Memorandum at Journal No.
J-S39042-20, as the appeals raise the same issues and the trial court filed
one opinion at both docket numbers.


                                           -2-
J-S39041-20


the abuse for a long time because she was “scared and embarrassed” and was

afraid that “[J.T.] would do something to me.” (N.T. Trial, 1/23/19, at 58,

62). M.T and L.T. eventually told their two older sisters about the abuse, who

assisted them in reporting it to police and moving from J.T.’s home.

      L.T. testified that J.T. raped her “about two times a week, . . . sometimes

more,” from the time she was nine years old until she was 12 years old. (Id.

at 117, 119, 127). During these episodes, J.T. performed oral sex on her and

anally penetrated her. L.T. explained regarding the first incident: “I went

downstairs because I couldn’t sleep and he started touching me and said he

wouldn’t hurt me, but he did. And he put his penis in my butt and he told me

that if anything hurt to tell him, that he wouldn’t hurt me, so I told him that

it hurted [sic] and he stopped.”       (Id. at 120).     L.T. testified that J.T

occasionally digitally penetrated her vagina and that he performed oral sex on

her “a lot.” She explained: “I would be watching T.V. and he would lay me

down on the bed and pull down my pants and suck my vagina.” (Id. at 125,

127). L.T. described an instance on her twelfth birthday wherein she went to

the basement to help J.T. with laundry and he gave her a 20-dollar bill and

anally raped her on the washing machine. (See id. at 137). J.T. generally

did not talk during the incidents, other than to tell her “not to tell anyone.”

(See id. at 131). L.T. complied with this directive because she felt scared and

embarrassed. (See id. at 125). She explained that her father abused her

when her brothers were either sleeping or riding their bikes. (See id. at 136).


                                      -3-
J-S39041-20


       M.T. and L.T.’s older sisters testified that they first learned of the abuse

in August 2017 when the four sisters met at their mother’s house.3 (See id.

at 162, 164, 204). Sister 1 testified that M.T. and L.T. were “crying and were

shaken up” when they disclosed the abuse and “it was pretty hard for them

to even say what was going on.” (Id. at 164). When M.T. and L.T. calmed

down enough to speak, they both explained that J.T. was raping them. (See

id. at 166).    Sister 2 described their demeaner as “really shaken up” and

“scared.” (Id. at 205). She recounted that they were “crying but didn’t want

to speak” and that she “could tell something was wrong just by looking at

them.” (Id.). Sisters 1 and 2 immediately took M.T. and L.T. to the police

station to report the abuse. (See id. at 206-07).

       Dr. Marita Lind, a child abuse pediatrician and director of the Child

Protection Program at St. Christopher’s Hospital for Children, testified

regarding her medical examinations of M.T. and L.T.           M.T. and L.T. had

progressed through puberty and were mature in their genital and anal exams.

(See N.T. Trial, 1/25/19, at 17, 22, 31). Dr. Lind did not observe signs of

physical trauma, but opinioned that “lack of trauma is still consistent with a

child alleging anal penetration.” (Id. at 24; see id. at 31). She explained



____________________________________________


3 Because the two older sisters share the same initials as one of the victims,
M.T., we will refer to them as Sister 1 and Sister 2. We will likewise refer to
the two brothers who testified at trial as Brother 1 and Brother 2 because of
issues with shared initials.


                                           -4-
J-S39041-20


“most children who experience anal penetration or mature children who

experience vaginal penetration don’t have physical signs of trauma after about

72 hours of contact because most trauma that you experience [in] those areas

is superficial, superficial abrasion, superficial bruising and the blood supply to

this area is really good. So the healing is rapid.” (Id. at 24). Dr. Lind stated

her medical opinion that “no trauma [is] consistent with sexual penetration.”

(Id. at 26).

       Brothers 1 and 2 testified that they had no knowledge of any sexual

abuse in the home and they first learned of the allegations when M.T. and L.T.

moved out of the house. (See id. at 60, 85-87). They also indicated that

Brother 2 slept in J.T.’s bedroom during the last two or three years he lived

with his father, although he did not have his own bed in the room and slept

on the floor. (See id. at 57, 72-73, 81).

       The trial court held a jury trial on both docket numbers on January 23-

25, 2019, and the jury found J.T. guilty of the above-listed charges. On June

7, 2019, the trial court sentenced J.T. to a term of not less than 37 nor more

than 74 years’ incarceration, followed by ten years of probation.4 The court

also ordered J.T. to comply with all Tier III registration requirements under

____________________________________________


4 The trial court imposed an identical sentence at Docket No. CP-51-CR-
0009745-2017, resulting in an aggregate term of not less than 74 nor more
than 148 years’ incarceration, followed by 20 years of probation. (See
Superior Court Memorandum issued at Journal No. J-S39042-20).




                                           -5-
J-S39041-20


Pennsylvania’s Sexual Offender Registration and Notification Act (SORNA),

including lifetime registration with the Pennsylvania State Police.5 J.T. timely

appealed and he and the trial court complied with Rule 1925. See Pa.R.A.P.

1925 (a)-(b).

                                               II.

       J.T. first challenges the sufficiency of the evidence supporting his

conviction.6 J.T. generally disputes every element of all of the offenses he

____________________________________________


5 See 42 Pa.C.S. §§ 9799.10-9799.41. SORNA’s effective date is December
20, 2012, and it classifies offenders and their offenses into three tiers
according to the severity of the crime. See Commonwealth v. Lacombe,
2020 WL 4148262, at *5 (Pa. filed July 21, 2020). “Those convicted of Tier
III offenses are subject to lifetime registration and are required to verify their
registration information and be photographed, in person at an approved
registration site, quarterly.” Id. at *6.


6In Commonwealth v. Widger, 2020 WL 4692334, at *2 (Pa. Super. filed
Aug. 13, 2020) (citations omitted):

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proof or proving every element of the
       crime beyond a reasonable doubt by means of wholly
       circumstantial evidence. Moreover, in applying the above test,



                                           -6-
J-S39041-20


was found guilty of by contending that he lacked the opportunity to commit

the abuse where his large family lived in cramped living conditions in a small

home. J.T. maintains that he could not have engaged in such pervasive acts

in the house without another family member knowing about it.                     In an

overlapping     argument,      J.T.   specifically   challenges   his   convictions   of

aggravated indecent assault and rape of a child, pointing to the lack of

corroborating physical evidence of signs of trauma on his daughters to

establish the elements of penetration and intercourse.

       A defendant commits aggravated indecent assault of a person less than

13 years of age when he “engages in penetration, however slight, of the

genitals or anus of a complainant with a part of the person’s body for any

purpose other than good faith medical, hygienic or law enforcement

procedures.” 18 Pa.C.S. § 3125(a)(7). A person commits the offense of rape

of a child when he “engages in sexual intercourse with a complainant who is

less than 13 years of age.” 18 Pa.C.S. § 3121(c).

       In order for the Commonwealth to establish the elements of a sexual

offense, it is well-settled that “the uncorroborated testimony of the

complaining witness is sufficient to convict a defendant.” Commonwealth v.


____________________________________________


       the entire record must be evaluated and all the evidence actually
       received must be considered. Finally, the trier-of-fact, while
       passing upon the credibility of witnesses and the weight of the
       evidence produced, is free to believe all, part or none of the
       evidence.


                                           -7-
J-S39041-20


Castelhun, 889 A.2d 1228, 1232 (Pa. Super. 2005); see also 18 Pa.C.S.

§ 3106 (“The credibility of a complainant of an offense under this chapter

[relating to sexual offenses] shall be determined by the same standard as is

the credibility of a complainant of any other crime.      The testimony of a

complainant need not be corroborated in prosecutions under this chapter.”

      Instantly, both M.T. and L.T. testified that their father abused them

when other family members were either asleep or out of the home. They

described in detail the ordeal of their abuse, starting when they were each

about nine years old and lasting for several years. M.T. and L.T. explained

that the incidents consisted primarily of J.T. performing oral sex on them and

anally raping them several times per month and, in L.T.’s case, multiple times

per week. Both sisters maintained that they did not inform anyone about the

abuse because they were embarrassed and were afraid of J.T. Sisters 1 and

2 testified that M.T. and L.T. disclosed the abuse while shaken, crying and

visibly frightened.

      Viewing the evidence in the light most favorable to the Commonwealth

as the verdict winner, we conclude that it presented sufficient evidence to

support J.T.’s convictions. The jury, as fact-finder, heard and weighed the

testimony regarding the lack of corroborating physical evidence and the

brothers’ testimony that they were unaware of any abuse and was nonetheless

free to credit M.T. and L.T.’s testimony that their father sexually abused them

on a regular basis when their siblings were asleep or not at home.


                                     -8-
J-S39041-20


       Additionally, the detailed descriptions given by M.T. and L.T. of J.T.’s

oral contact on their genitalia and of J.T. “putting his penis in [their] butt[s]”

was clearly sufficient to establish the elements of penetration and intercourse

for the aggravated indecent assault and rape convictions. (N.T. Trial, 1/23/19,

at 54). The Commonwealth did not need to present any additional testimony

to support M.T. and L.T.’s painstaking accounts of the abuse, as a victim’s

uncorroborated testimony alone can provide sufficient evidence to establish

sexual assault.     Further, as to J.T.’s claim regarding the lack of physical

evidence of abuse, Dr. Lind explained that most children do not show signs of

physical trauma after 72 hours of an anal assault, and the lack of physical

evidence was entirely consistent with and in no way undermined the accounts

of abuse. (See N.T. Trial, 1/25/19, at 24, 31). Based on the forgoing, we

conclude J.T.’s sufficiency claims lack merit.

                                           III.

       J.T. next challenges the legality of his sentence by arguing that his

lifetime   registration     requirement        imposed   pursuant   to   SORNA   is

unconstitutional.7 J.T. contends that SORNA is punitive because it impinges

on his reputation and that it violates due process and the ex post facto clause.

J.T. acknowledged in his appellate brief that the issue of SORNA’s validity was



____________________________________________


7Because this claim presents a question of law, our scope of review is plenary
and we review the trial court’s legal determination de novo. See Lacombe,
supra at *3.

                                           -9-
J-S39041-20


then pending before the Pennsylvania Supreme Court, and he briefly

addressed this issue in order to preserve it in the event the Court struck down

the statute as unconstitutional.

      After J.T. filed his brief in this Court, our Supreme Court issued

Lacombe, supra, in which it upheld the constitutionality of SORNA. After

exhaustive review, it determined that SORNA registration requirements are a

civil remedy at their core and do not constitute criminal punishment. See id.

at *1, 17-18.

      Further, we agree with the trial court that J.T.’s retroactivity argument

fails and he is plainly subject to SORNA registration requirements because his

abuse of M.T. occurred from approximately 2011 through 2017 and of L.T

from 2014 through 2017, well after SORNA’s 2012 effective date. (See Trial

Court Opinion, 12/31/19, at 9-10).     J.T.’s challenge to the legality of his

sentence merits no relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/20




                                    - 10 -